Judgment reversed.

After conviction with recommendation to life imprisonment, the accused moved for a new trial, and the motion was overruled. The testimony for the State tended to show, that the killing was murder, and that a knife found lying by the dead man’s hand belonged to defendant. There was testimony for defendant, that deceased was assaulting him with his knife, and was advancing towards him at the time as he stood in the door of his own house, and that he suddenly seized a shotgun from the inside of the house and fired on deceased *304as the latter advanced. The homicide followed a dispute about a horse that deceased had been trying to borrow from defendant. The motion for a new trial alleged, among other grounds, that, the verdict was contrary to law and evidence, and that the court failed to charge the jury on the law of manslaughter.
J. S. Turner and W. B. & S. T. Wingfield, for plaintiff in error. J. M. Terrell, attorney-general, H. Q-. Lewis, solicitor-general, and H. A. Jenkins, by Hines, Shubrick & Felder, contra.